NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0898n.06

                                            No. 09-4525

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                      FILED
PHILIP J. CHARVAT,                                )                              Oct 17, 2013
                                                  )                         DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
ECHOSTAR SATELLITE, LLC,                          )    SOUTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )



       Before: SUTTON and GRIFFIN, Circuit Judges, and BERTELSMAN, District Judge.*


       PER CURIAM: On December 30, 2010, we issued an opinion in this case, invoking the

doctrine of primary jurisdiction and referring the matter to the Federal Communications Commission

(FCC) to allow the agency to interpret certain provisions of the Telephone Consumer Protection Act,

47 U.S.C. § 227, and its accompanying regulations. Charvat v. EchoStar Satellite, LLC, 630 F.3d
459, 468 (6th Cir. 2010). On May 9, 2013, the FCC issued a declaratory ruling interpreting the

Telephone Act. In re Dish Network, LLC, 28 FCC Rcd. 6574 (2013). Accordingly, we now vacate

the judgment of the district court and remand this case for consideration of Charvat’s claims in light

of the FCC’s ruling.




       *
          The Honorable William O. Bertelsman, United States District Judge for the Eastern
District of Kentucky, sitting by designation.